Case 1:19-cv-04456-AMD-ST Document 1 Filed 08/02/19 Page 1 of 11 PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NEW YORK

HANOVER INSURANCE COMPANY                :
                                         :             Case No.:
                                         :
                          Plaintiff,     :
                                         :
              v.                         :
                                         :
WEIRFIELD COAL, INC. f/k/a WEIRFIELD     :
COAL & OIL, INC., PENN-STAR INSURANCE :
COMPANY, U.S. UNDERWRITERS               :
INSURANCE COMPANY, KATHERINE             :
CARBAJAL, Individually and as Parent and :
Natural Guardian of MATTHEW CARBAJAL,    :
and MARVIN CARBAJAL, Individually,       :
                                         :
                          Defendants.    :
                                         :

                  COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, Hanover Insurance Company (“Hanover”), by and through its undersigned

counsel, Kennedys CMK LLP, as and for its Complaint for Declaratory Judgment states as

follows:

                                    INTRODUCTION

       1.     This is a Complaint for a Declaratory Judgment in which Hanover seeks a

determination concerning the scope and nature of its obligations, if any, under the

Commercial General Liability Part of a Commercial Line Policy issued to Defendant

Weirfield Coal & Oil, Inc.

       2.     By this Complaint, Hanover seeks a declaration that it is not obligated to

defend or indemnify Weirfield Coal, Inc. f/k/a Weirfield Coal & Oil, Inc. (“Weirfield Coal”)

with respect to the lawsuit captioned Katherine Carbajal, Individually and as Parent and

Natural Guardian of Matthew Carbajal, and Marvin Carbajal, Individually, v. Weirfield Coal,

Inc. et al., pending in the New York Supreme Court, Kings County, Index 505469/2016 (the

“Underlying Action”).

                                             1
Case 1:19-cv-04456-AMD-ST Document 1 Filed 08/02/19 Page 2 of 11 PageID #: 2



                                          THE PARTIES

       3.      Hanover is a New Hampshire corporation with its primary place of business in

Worcester, Massachusetts.

       4.      Weirfield Coal is a New York corporation with its primary place of business

in Brooklyn, New York.

       5.      Defendant Penn-Star Insurance Company (“Penn-Star”) is a Pennsylvania

corporation with its primary place of business in Bala Cynwyd, Pennsylvania.

       6.      Defendant U.S. Underwriters Insurance Company is a North Dakota

corporation with its primary place of business in King of Prussia, Pennsylvania.

       7.      Nominal Defendants Katherine Carbajal, Matthew Carbajal, and Marvin

Carbajal are residents of Brooklyn, New York.

                                  JURISDICTION AND VENUE

       8.      This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 and

Rule 57 of the Federal Rules of Civil Procedure.

       9.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 (a), as

this action is between citizens of different states and the amount in controversy exceeds

$75,000, because the damages sought in the Underlying Action exceed that amount.

       10.     Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §

1391 as several of the defendants reside in the Eastern District of New York and many of the

events at issue took place in the Eastern District of New York.

                                   FACTUAL BACKGROUND

A.     Underlying Action

       11.     The Underlying Action was commenced on or about April 8, 2016, by

Katherine Carbajal, Matthew Carbajal, and Marvin Carbajal, who lived at a property

neighboring the facility located at 386 Weirfield Avenue in Brooklyn, which was operated by


                                              2
Case 1:19-cv-04456-AMD-ST Document 1 Filed 08/02/19 Page 3 of 11 PageID #: 3



Weirfield Coal for the sale, storage and distribution of coal. A copy of the Complaint filed in

the Underlying Action is attached hereto as Ex. A.

       12.     The Complaint in the Underlying Action alleges that Weirfield Coal

intentionally, negligently, carelessly, and recklessly transported, delivered, stored, used,

purveyed and dumped “harmful and/or toxic substances, including coal, its constituents, and

radioactive elements,” on Weirfield Coal’s facility.

       13.     The Complaint in the Underlying Action alleges that Weirfield Coal failed to

ensure that the toxins, including coal, coal dust, and its constituent parts, “were not leaching,

migrating, surfacing, escaping, blowing and/or moving” from the facility.

       14.     The Complaint in the Underlying Action alleges that Weirfield Coal was

responsible for exposing Mathew Carbajal to dangerous toxins and heavy metals, which

“include coal and its constituent components such as arsenic, lead, mercury, manganese and

radioactive elements.”

       15.     The Complaint in the Underlying Action alleges that Matthew Carbajal “was

exposed to harmful chemicals in utero and during childhood” and, as a result, has sustained

and will in the future sustain bodily injuries.

       16.     The Complaint in the Underlying Action alleges that Kathrine Carbajal and

Marvin Carbajal, individually and as parents of Mathew Carbajal, have suffered loss of

support, loss of services, medical and other expenses and that all of their injuries “have been

caused or contributed by exposure to harmful substances, pollutants and contaminants that

have been released in the environment” from Weirfield Coal’s facility.

       17.     The Complaint in the Underlying Action alleges that Weirfield Cole’s conduct

was grossly negligent, intentional, and conscious and was taken with callous and malicious

disregard for the health, well-being and safety of Kathrine Carbajal, Marvin Carbajal, and

Mathew Carbajal.


                                                  3
Case 1:19-cv-04456-AMD-ST Document 1 Filed 08/02/19 Page 4 of 11 PageID #: 4



B.     Hanover’s Denial Letters

       18.     Hanover first received notice of the Underlying Action on February 7, 2017.

       19.     By letter dated February 8, 2017, Hanover declined to participate in the

defense or indemnity of Weirfield Coal in the Underlying Action based upon the Hanover

Policy’s Pollution Exclusion.

       20.     Hanover’s February 8, 2017 letter also stated that to the extent that the

Underlying Action alleged that Weirfield Coal’s actions were intentional, the claims asserted

against Weirfield Coal in the Underlying Action did not constitute an “occurrence” as defined

by the Hanover Policy.

       21.     By letter dated July 9, 2019, Penn-Star tendered Weirfield Coal’s defense and

indemnity in the Underlying Action to Hanover.

       22.     By letter dated August __, 2019, Hanover denied Penn-Star’s tender.

 D.    The Hanover Policy

       23.     Hanover issued Commercial Line Policy No. ZHY 9600167 01 to Weirfield

Coal & Oil Inc., with a policy period of June 30, 2012 to June 30, 2013 (the (“Hanover

Policy.”). A certified copy of the Hanover Policy is attached hereto as Ex. B.

       24.     The Hanover Policy, as amended, contains the following relevant insuring

agreement:

               COMMERCIAL            GENERAL        LIABILITY       COVERAGE
               FORM

               SECTION I – COVERAGES
               COVERAGE BODILY INJURY                       AND      PROPERTY
               DAMAGE LIABILITY

                      A.     Paragraph 1. Insuring Agreement of Section I –
                      Coverage A – Bodily Injury And Property Damage
                      Liability is replaced by the following:

                      1.        Insuring Agreement


                                               4
Case 1:19-cv-04456-AMD-ST Document 1 Filed 08/02/19 Page 5 of 11 PageID #: 5




                          a.      We will pay those sums that the insured
                                  becomes legally obligated to pay as
                                  damages because of “bodily injury” or
                                  “property damage” to which this insurance
                                  applies. We will have the right and duty to
                                  defend the insured against any “suit”
                                  seeking those damages even if the
                                  allegations of the “suit” are groundless,
                                  false or fraudulent. However, we will have
                                  no duty to defend the insured against any
                                  “suit” seeking damages for “bodily injury”
                                  or “property damage” to which this
                                  insurance does not apply. We may, at our
                                  discretion, investigate any “occurrence” and
                                  settle any claim or suit” that may result.
                                  But:

                                        *    *   *

                          b.      This insurance applies to “bodily injury”
                                  and “property damage” only if:

                                  (1)       The “bodily injury” or “property
                                            damage” is caused by an
                                            “occurrence” that takes place in the
                                            “coverage territory”;

                                  (2)       The “bodily injury” or “property
                                            damage” occurs during the policy
                                            period; and

                                        *    *   *

      25.   The Hanover Policy contains the following relevant Definitions:

            SECTION V – DEFINITIONS

                                        *    *   *

                   13.    “Occurrence” means an accident, including continuous or
                          repeated exposure to substantially the same general harmful
                          conditions.


                                             5
Case 1:19-cv-04456-AMD-ST Document 1 Filed 08/02/19 Page 6 of 11 PageID #: 6




                                             *     *   *

                      15.      “Pollutants” means any solid, liquid gaseous or thermal irritant
                               or contaminant, including smoke, vapor, soot, fumes, acids,
                               alkalis, chemicals and waste. Waste includes materials to be
                               recycled, reconditioned or reclaimed.

       26. The Hanover Policy contains a Pollution Exclusion, which provide in pertinent

part, as follows:

               2. Exclusions

               This insurance does not apply to:

                                             *    *    *

               f.     Pollution

                      (1)      “Bodily injury” or “property damage” arising out
                               of the actual, alleged or threatened discharge,
                               dispersal, seepage, migration, release or escape of
                               “pollutants”:

                               (a)    At or from any premises, site or location
                                      which is or was at any time owned or
                                      occupied by, or rented or loaned to, any
                                      insured. However, this subparagraph does
                                      not apply to:

                                      (i)        “Bodily injury” if sustained within a
                                                 building and caused by smoke,
                                                 fumes, vapor or soot produced by or
                                                 originating from equipment that is
                                                 used to heat, cool or dehumidify the
                                                 building, or equipment that is used
                                                 to heat water for personal use, by
                                                 the building's occupants or their
                                                 guests;

                                      (ii)       “Bodily injury” or “property
                                                 damage” for which you may be held
                                                 liable, if you are a contractor and the


                                                  6
Case 1:19-cv-04456-AMD-ST Document 1 Filed 08/02/19 Page 7 of 11 PageID #: 7



                                       owner or lessee of such premises,
                                       site or location has been added to
                                       your policy as an additional insured
                                       with respect to your ongoing
                                       operations performed for that
                                       additional insured at that premises,
                                       site or location and such premises,
                                       site or location is not and never was
                                       owned or occupied by, or rented or
                                       loaned to, any insured, other than
                                       that additional insured; or

                               (iii)   “Bodily injury” or “property
                                       damage” arising out of heat, smoke
                                       or fumes from a “hostile fire”;

                        (b)    At or from any premises, site or location
                               which is or was at any time used by or for
                               any insured or others for the handling,
                               storage, disposal, processing or treatment of
                               waste;

                         (c)   Which are or were at any time transported,
                               handled, stored, treated, disposed of, or
                               processed as waste by or for:

                               (i)     Any insured; or

                               (ii)    Any person or organization for
                                       whom you may be legally
                                       responsible; or

                        (d)    At or from any premises, site or location
                               which any insured or any contractor
                               subcontractors     working    directly   or
                               indirectly on any insured's behalf are
                               performing operations if the “pollutants”
                               are brought on or to the premises, or
                               location in connection with such operations
                               by     such     insured,   contractor    or
                               subcontractor. However, this subparagraph
                               does not apply to:




                                        7
Case 1:19-cv-04456-AMD-ST Document 1 Filed 08/02/19 Page 8 of 11 PageID #: 8



                              (i)        “Bodily injury” or “property
                                         damage” arising out of the escape of
                                         fuels, lubricants or other operating
                                         fluids which are needed to perform
                                         the normal electrical, hydraulic or
                                         mechanical functions necessary for
                                         the operation of “mobile equipment
                                         or its parts, if such fuels, lubricants
                                         or other operating fluids escape
                                         from a vehicle part designed to hold,
                                         store or receive them. This
                                         exception does not apply if the
                                         “bodily injury” or “property
                                         damage” arises out of the intentional
                                         discharge, dispersal or release of the
                                         fuels, lubricants other operating
                                         fluids, or if such fuels, lubricants or
                                         other operating fluids are brought on
                                         or to the premises, site or location
                                         with the intent that they be
                                         discharged, dispersed or released as
                                         part of the operations being
                                         performed       by such        insured,
                                         contractor or subcontractor;

                              (ii)       “Bodily injury” or “property
                                         damage” sustained within a building
                                         and caused by the release of gases,
                                         fumes or vapors from materials
                                         brought into that building in
                                         connection with operations being
                                         performed by you or on your behalf
                                         by a contractor or subcontractor; or

                              (iii) “Bodily injury” or “property damage
                                      arising out of heat, smoke or fumes
                                      from a “hostile fire”.


                                     *        *   *




                                          8
Case 1:19-cv-04456-AMD-ST Document 1 Filed 08/02/19 Page 9 of 11 PageID #: 9



                       AS AND FOR A FIRST CAUSE OF ACTION
                              AS TO ALL DEFENDANTS
                            (DECLARATORY JUDGMENT)

        27.    Hanover repeats, reiterates and realleges each and every allegation of the

preceding paragraphs as if set forth herein, verbatim and fully at length.

        28.    The Hanover Policy’s Pollution Exclusion provides that the Policy does not

apply to “bodily injury” arising out of the actual, alleged or threatened discharge, dispersal,

seepage, migration, release or escape of “pollutants” (a) at or from any premises, site or

location which is or was time owned or occupied by, or rented or loaned to, any insured; or

(b) at or from any premises, site or location which any insured is performing operations if the

“pollutants” are brought on or to the premises, or location in connection with such operations

by such insured.

        29.    The Hanover Policy defines “pollutants” as “any solid, liquid gaseous or

thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals

and waste.”

        30.    The Underlying Action alleges that Weirfield Coal operated a facility for the

sale, storage and distribution of coal and that it transported, delivered, stored, used, purveyed

and dumped “harmful and/or toxic substances, including coal, its constituents, and

radioactive elements” on its facility.

        31.    The Underlying Action alleges that Weirfield Coal failed to ensure that the

toxins were not “leaching, migrating, surfacing, escaping, blowing and/or moving” from the

facility.

        32.    The Underlying Action alleges that Weirfield Coal was responsible for

exposing Mathew Carbajal to dangerous toxins and heavy metals “such as arsenic, lead,

mercury, manganese and radioactive elements.”




                                               9
Case 1:19-cv-04456-AMD-ST Document 1 Filed 08/02/19 Page 10 of 11 PageID #: 10



         33.     The Underlying Action alleges that Matthew Carbajal, sustained bodily

  injuries due to his exposure to “harmful substances, pollutants and contaminants that have

  been released in the environment” from Weirfield Coal's facility.

         34.     Accordingly, the Underlying Action alleges “bodily injury” arising out of the

  actual, alleged or threatened discharge, dispersal, seepage, migration, release or escape of

  “pollutants” at or from a premises which is or was owned or occupied by Weirfield Coal

  and/or from a premises which Weirfield Coal was performing operations where the

  “pollutants” were brought onto the premises by Weirfield Coal.

         35.     As a result, the claims in the Underlying Action are excluded from coverage

  by the Hanover Policy’s Pollution Exclusion.

         36.     An actual and justifiable controversy exists regarding the nature and extent of

  the insurance coverage or other rights owed to Weirfield Coal, if any, by Hanover.

         37.     Hanover has no adequate remedy at law.

                       AS AND FOR A SECOND CAUSE OF ACTION
                               AS TO ALL DEFENDANTS
                            (DECLARATORY JUDGMENT)

         38.     Hanover repeats, reiterates and realleges each and every allegation of the

  preceding paragraphs as if set forth herein, verbatim and fully at length.

         39.     The Insuring Agreement of the Hanover Policy provides that Hanover will pay

  those sums that the insured becomes legally obligated to pay as damages because of “bodily

  injury” to which this insurance applies.

         40.     The Insuring Agreement further provides that the insurance applies to “bodily

  injury” only if the alleged “bodily injury” is caused by an “occurrence.”

         41.     The Hanover Policy defines “occurrence” as “an accident, including

  continuous or repeated exposure to substantially the same general harmful conditions.”




                                                 10
Case 1:19-cv-04456-AMD-ST Document 1 Filed 08/02/19 Page 11 of 11 PageID #: 11



         42.    The Complaint in the Underlying Action alleges that Weirfield Cole’s conduct

  was intentional and conscious and was taken with callous and malicious disregard for the

  health, well-being and safety of Kathrine Carbajal, Marvin Carbajal, and Mathew Carbajal.

         43.    Accordingly, to the extent that claims in the Underlying Action do not arise

  from “bodily injury” caused by an “occurrence,” Hanover has no obligation to defend or

  indemnify Weirfield Coal with respect to the Underlying Action.

         44.    An actual and justifiable controversy exists regarding the nature and extent of

  the insurance coverage or other rights owed to Weirfield Coal, if any, by Hanover.

         45.    Hanover has no adequate remedy at law.

         WHEREFORE, Hanover respectfully requests that:

         1.     The Court enter judgment declaring that Hanover Insurance has no duty to
                defend Weirfield Coal under the Hanover Policy in connection with the claims
                asserted in the Underlying Action;

         2.     The Court enter judgment declaring that Hanover Insurance has no duty to
                indemnify Weirfield Coal under the Hanover Policy in connection with the
                claims asserted in the Underlying Action;

         3.     The Court award such other and further relief as it deems just, proper and
                equitable.




  Dated: August 2, 2019
                                              Kennedys CMK LLP

                                                     /s/
                                              ________________________________
                                              Christopher R. Carroll
                                              Daniel Pickett
                                              Attorneys for Plaintiff
                                              Hanover Insurance Company
                                              570 Lexington Avenue – 8th Floor
                                              New York, New York 10022
                                              (212) 252-0004
                                              (212) 252-0444 – Fax



                                               11
